Citation Nr: 0409837	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of head injury, to 
include dementia and psychotic features.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to February 
1974.

This case was last before the Board of Veterans' Appeals (the 
Board) in May 2003, at which time the Board remanded the case to 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California for additional development, to include 
scheduling the veteran for a personal hearing.

The Board previously remanded the veteran's case in May 2000 and 
April 2003.  The remote procedural history of this case was 
described in these prior Board decisions and will not be repeated.

As alluded to above, the veteran testified at a personal hearing 
held on September 16, 2003 at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

With regard to the matters discussed above in the preceding 
paragraphs, the veteran is advised that his appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify him if further action is required on his part.

Issues on appeal

Only the issue listed on the title page is presently before the 
Board.  An issue previously on appeal, entitlement to service 
connection for immature personality, was addressed on the merits 
by the Board in its May 2000 decision.  The Board's decision on 
that issue is final.  See 38 C.F.R. §§ 20.1100(a), 20.1104 (2003).



REMAND

After having considered the record on appeal, the Board concludes 
that this case must be remanded to ensure compliance with the 
Board's prior remand of May 2003.

Pursuant to the Board's May 2003 remand, the veteran was to be 
scheduled for a Travel Board hearing, which was held in September 
2003, as noted above.  However, the Board also ordered further 
development to ensure compliance with the duty to notify/assist 
provisions enacted by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified at 
38 U.S.C. §§ 5102, 5103, 5103A].  This was not done.  The United 
States Court of Appeals for Veterans Claims (the Court) has held 
that substantial compliance with development ordered by the Board 
at the RO level must be achieved.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  For these reasons, the Board will return this 
case to the agency of original jurisdiction (AOJ) for completion 
of the development requested in the Board's May 2003 remand.

In this case, the RO provided the veteran with general notice of 
the statutory and regulatory provisions of the VCAA in its 
supplemental statement of the case (SSOC) furnished to him in 
December 2001.  However, the VCAA notice contained in this SSOC 
was nonspecific as to the issue remaining on appeal.  On this 
point, the Board observes that the Court has repeatedly vacated 
Board decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant evidence or 
information as to the claims that were subject to the appealed 
Board decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is abundantly clear from these judicial rulings that providing a 
veteran-claimant with general VCAA notice or furnishing VCAA 
notice with regard to unrelated claims will not satisfy the VCAA, 
as interpreted by the Court.

The Board may no longer cure VCAA notice defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, as it would potentially be 
prejudicial if the Board were to proceed with a decision at this 
time, see Bernard v. Brown, 4 Vet. App. 384 (1993), the Board must 
remand the case to the AOJ to ensure the veteran is provided 
adequate notice under the VCAA.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA must ensure the veteran is provided written notice of the 
evidence, if any, he is expected to provide in support of his 
claim seeking entitlement to service connection for residuals of 
head injury, to include dementia and psychotic features, and 
notice of the evidence, if any, that VBA will obtain for him in 
connection with this issue.  VBA must also ensure that any 
notification and development action required by current law, court 
decisions and/or VA directives is completed.

2.  Thereafter, VBA must readjudicate the veteran's claim.  A 
supplemental statement of the case should be prepared if any 
benefit sought on appeal remains denied.  The veteran and his 
representative should be provided with the supplemental statement 
of the case and an appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



